DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 should be changed to “An arrangement structure of a wiring member for a rotating electrical machine being configured in such a manner that [[a]] the wiring member for the rotating electrical machine comprising a plurality of conductive wires and connecting coil ends of a stator to electrodes of a terminal block in [[a]] the rotating electrical machine is arranged on an arranging target member, wherein the wiring member for the rotating electrical machine comprises a holding portion” for grammar and continuity.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto et al. (US20120319513, “Okamoto”).
Re claim 1, Okamoto discloses an arrangement structure of wiring member for rotating electrical machine being configured in such a manner that a wiring member (figs 1-3, para [0036], includes 10U) for rotating electrical machine (para [0035]) comprising a plurality of conductive wires 20H (figs 1-3, para [0036]) and connecting coil ends of a stator to electrodes 20T of a terminal block in a rotating electrical machine (figs 1-4, para [0036], stator inherent for an electric motor & coil ends are connected to motor side connecting terminals 20M to provide power) is arranged on an arranging target member (figs 1-2, para [0056] & [0047], 10D or 200), 
wherein the wiring member for rotating electrical machine comprises a holding portion 10U including a molded resin (para [0036]) so as to cover all the plurality of conductive wires 20H together (para [0044], covers 20H in 10E) and holds the plurality of conductive wires 20H (figs 1-3), a cushioning member (figs 1-3, para [0047] & [0056], 60 or 50) comprising an elastic body (para [0047] & [0056]) is provided between the holding portion 10U and the arranging target member (figs 1-3, 60 between 10U & 10D; & 50 between 10U & 200), and the holding portion 10U is arranged on the arranging target member via the cushioning member (figs 1-3, para [0047] & [0056]). 
Re claim 3, Okamoto discloses claim 1 as discussed above and further discloses the cushioning member 50, 60 is fixed to at least one of the holding portion 10U and the arranging target member 200, 10D (figs 1-3, para [0047] & [0056]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Koiwai et al. (US20160380502, “Koiwai”) in view of Haruno et al. (US20160336829, “Haruno”).
Re claim 1, Koiwai discloses an arrangement structure of wiring member for rotating electrical machine being configured in such a manner that a wiring member  (figs 1-3, para [0041], includes 8-9 & 11) for rotating electrical machine 1 comprising a plurality of conductive wires 5 (figs 1-3, para [0043]) and connecting coil ends 4b of a 
wherein the wiring member for rotating electrical machine 1 comprises a holding portion 8 (figs 1-3, para [0042]) so as to cover all the plurality of conductive wires 5 together and holds the plurality of conductive wires 5 (figs 1-3, para [0043]-[0044]), a cushioning member 9 comprising an elastic body (figs 1-3 & 4-5, [0045]) is provided between the holding portion 8 and the arranging target member 13e (figs 1, 3 & 5, para [0046]), and the holding portion 8 is arranged on the arranging target member 13e via the cushioning member 9 (figs 1, 3 & 5, para [0046]).
Koiwai discloses claim 1 except for the holding portion including a molded resin.
Haruno discloses the holding portion 30 includes a molded resin (figs 1-2d, para [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the holding portion of Koiwai to include a molded resin, as disclosed by Haruno, in order to form the holding portion from a chemical, moisture and heat resistant material, as taught bye Haruno (para [0033]), as well as a insulation material.  
Re claim 2, Koiwai in view of Haruno discloses claim 1 as discussed above. Koiwai further discloses the cushioning member 9 comprises a softer material than the holding portion 8 (para [0045]).
Re claim 3, Koiwai in view of Haruno discloses claim 1 as discussed above. Koiwai further discloses the cushioning member 9 is fixed to at least one of the holding portion 8 and the arranging target member 13e (figs 1, 3 & 5, para [0046]).
Re claim 4, Koiwai in view of Haruno discloses claim 3 as discussed above. Koiwai further discloses the cushioning member 9 comprises a sheet-shaped member (figs 1 & 3-5) that is adhered and fixed to at least one of the holding portion 8 and the arranging target member 133 (figs 1 & 3-5, para [0046]).
Re claim 6, Koiwai in view of Haruno discloses claim 1 as discussed above. Koiwai further discloses the arranging target member 13e comprises a stator core or a housing 13 of the rotating electrical machine 1 (figs 1 & 3, housing).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Ganter et al. (WO03001647, “Ganter”).
Re claim 5, Okamoto discloses claim 3 as discussed above but is silent with respect to the cushioning member is molded integrally with the holding portion.
Ganter discloses the cushioning member 84 is molded integrally with the holding portion 80 (figs 1-2, pg 3, lns 49-52; & pg 5, lns 31-33 & 37-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cushioning member of Okamoto to be molded integrally with the holding portion, as disclosed by Ganter, in order to attached the cushioning member in a known way, as taught by Ganter (pg 3, lns 49-52 & pg 5, lns 31-33).

Conclusion
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834